DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas (mental processes) without significantly more. 
The claim(s) recite(s) “an exhaust-side humidity estimating unit configured to estimate humidity in the exhaust-side air, on a basis of a difference between a flow rate of intake gas in the fuel cell system and a flow rate of exhaust gas from the fuel cell system, and the mass flow rate of the oxygen consumption”, where the estimating unit and estimating process amounts to mental processes. While claims 9 and 17 are respectively directed toward a method performing the estimating and a fuel cell system comprising a circuit performing the estimating, all the independent claims essentially recite the above limitation, and are treated the same as claim 1 discussed herein.
This judicial exception is not integrated into a practical application because, while the claims also recite limitations of a fuel cell system, a mass flow measuring unit/sensor, an oxygen particular machine or particular method. While the additional elements do link the judicial exception to a technical field, this technical field is not particular because the field is only recited in a generic sense. Further, the additional elements do not limit the judicial exception with or by use of a particular machine because the machine is only recited in a generic sense (thus not particular). In addition, these additional elements (mass flow measuring unit/sensor, an oxygen consumption mass flow rate unit, a temperature acquiring unit/sensor) relate to mere data gathering.
MPEP 2106.05(b) Particular Machine provides guidance on the particularity or generality of element in a machine or apparatus. One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).

To illustrate some of the aforementioned fuel cell systems characteristics and configurations, Cha, S (2016). Fuel Cell Fundamentals describes different types of fuel cells (Chapter 8), fuel cells with a reforming system and a metal hydride tank (Figure 10.1), and discusses the using hydrogen directly (from H2 storage) or a hydrogen carrier  (see sections 10.3 Fuel Delivery/Processing Subsystem, 10.3.1 Hydrogen Storage and 10.3.2 Using a H2 Carrier).
Because the claims only recite the additional elements in a high-degree of generality, this is not a Diamond v. Diehr situation that had specific parameters (time, temperature, etc.), specific equations (Arrhenius equation), and a specific solution (repeating a calculation to produce a cured mold). The present claims recite general parameters (“a mass flow measuring unit”, “an oxygen consumption mass flow rate acquiring unit”; not specific to any particular instance of operation of a fuel cell), general equation/relationships (“estimating humidity”), with no additional solution or application of the solution or equation. The claims do not describe how the humidity is estimated with any specifics, besides “on a basis”, nor describe 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the additional elements are merely data gathering at a high level of generality for a fuel cell.
As stated above, the only additional elements in the claim are a fuel cell and a data gathering elements. Because Cha, a reference book, teaches different types of fuel cells, fuel delivery systems, governing equations (which implies data gathering), Cha clearly teaches that fuel cell systems, as a whole, are well-understood, routine, and conventional because there are many different types, and without other specificity than the additional elements of “fuel cell” and data gathering steps (which can be any fuel cell and any type of estimator (including a non-automated estimator/controller such as a human), the additional elements do not amount to significantly more.
Therefore, because the claims do not recite additional elements that amount to significantly more than the judicial exceptions, the claims are not patent eligible subject under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2012/0148927) in view of Kajiwara (US 2009/0162710)
Regarding claims 1 and 9, Jeon discloses a fuel cell system and method for providing a relative humidity and condensed water estimator for controlling condensed water drain (abstract). The relative humidity and condensed water estimator receives input signals of flow rate of ambient temperature, atmospheric pressure, atmospheric relative humidity (RH), stack current, flow rate of air supplied to a cathode of a stack [first flow rate of intake-side air], air temperature at the inlet/outlet of the humidifier and the inlet/outlet of the stack [exhaust-side air temperature acquiring unit], air pressure at the inlet/outlet of the humidifier and the inlet/outlet of the stack, cooling water temperature at the inlet/output of the stack, flow rate of hydrogen supplied to the anode of the stack, hydrogen temperature at the hydrogen supply line and the inlet/outlet of the stack, hydrogen pressure at the inlet/outlet of the stack, and an actuator signal including hydrogen blower speed and on/off state of hydrogen purge/drain valve ([0043]). That is, Jeon teaches acquiring/measuring the flow rate of air at an intake side of a fuel cell, and an exhaust-side air temperature acquiring unit configured to acquire a temperature value of the exhaust-side air.
The estimator includes a cathode gas channel control unit which calculates the outflow of a cathode gas channel of the stack through PI control for estimating a target pressure (P3), and then calculates the air and water balance ([0013]). A cathode gas diffusion layer (CGDL)  ([0013]). A cathode catalyst layer (CCL) control unit calculates generated water, voltage (parameter: current, temperature, oxygen partial pressure, and hydrogen partial pressure), and residual water through an electrochemical reaction ([0013], [0056]). That is, Jeon relates parameters of the cathode exhaust (pressure), and calculates the generated water (which relates to air consumption).
The relative humidity and condensed water estimator may output signals including cathode relative humidity (RH) at the inlet/outlet of the stack and the inlet/outlet of the humidifier, anode relative humidity (RH) at the inlet/outlet of the stack, instantaneous and cumulative condensed water ratio of cathode/anode/humidifier (based on CWT, AWT, and SWT), membrane water content, oxygen/hydrogen partial pressure of cathode and anode catalyst layers, stack voltage, relative humidity of the cathode/anode catalyst layer, oxygen/hydrogen supercharging ratio, residual water of the stack (for each layer), and residual water of the humidifier (for each tube/shell) ([0044]). That is, Jeon estimates values including cathode relative humidity (exhaust-side air humidity), based on the input values of air intake flow rate, parameters of the cathode exhaust, and the calculated generated water.
While Jeon does not explicitly state that the input of a flow rate is a mass flow rate, consider the following. Jeon teaches performing a “mass balance” of oxygen, nitrogen, nitrogen, hydrogen, and water ([0011]). Therefore, in order to perform the mass balance, the mass of a flow is an important piece of information. Therefore, it would have been obvious to 
While Jeon teaches using pressure of a cathode exhaust for its humidity estimation, Jeon does not explicitly disclose a mass flow rate measuring unit including a second mass flow rate. In addition, while Jeon teaches calculating a generated water amount (which is related to oxygen consumption), Jeon does not explicitly disclose an oxygen consumption mass flow rate acquiring unit configured to acquire a mass flow rate of oxygen consumption in the fuel cell.
Kajiwara teaches a fuel cell system comprising a controller for estimating an amount of water remaining in the fuel cell stack (abstract). The controller 60 receives input from sensors such as a current sensor 75 for detecting an output current (FC current) of the fuel cell stack 40, a temperature sensor 76 for detecting a temperature (FC temperature) of the fuel cell stack 40, an air flow sensor 77 for detecting a flow rate of air flowing from a cathode outlet of the fuel cell stack 40, an air pressure sensor 78 for detecting a pressure of air flowing from the cathode outlet of the fuel cell stack 40 ([0031]). The controller further calculates an air consumption rate ([0058]), which is used in the humidity determination ([0059]) for a water balance calculation ([0011]). That is, Kajiwara teaches calculating/acquiring an oxygen consumption rate to determine a water generated rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a flow rate sensor in the cathode outlet of the fuel cell stack as taught by Kajiwara with the cathode outlet of Jeon for the purpose of having a device 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation and device used for the calculation of an air consumption rate as taught by Kajiwara with the system of Jeon for use in the mass balances involving oxygen and water. Therefore, because Jeon performing a mass balance of oxygen and water, Jeon uses a differences between a flow rate of intake gas and a flow rate of exhaust gas, and Kajiwara suggests determining a mass flow rate of oxygen consumption.
While Kajiwara suggests determining a mass flow rate of air consumption (and not explicitly a mass flow rate of oxygen consumption), it is noted that oxygen is part of air and Jeon suggests performing balances on oxygen ([0011]). Therefore, the combination suggests determining an oxygen consumption rate (because nitrogen in the air is not used to generate water). Therefore, the combination meets the limitation of an exhaust-side estimating unit configured to estimate humidity in the exhaust-side air on a basis of a difference between a flow rate of intake gas in the fuel cell system and a flow rate of exhaust gas from the fuel cell system, and the mass flow rate of the oxygen consumption. 
claims 2 and 10, modified Jeon discloses all of the claim limitations as set forth above. With regards to the limitation of “the exhaust-side air humidity estimating unit is configured to calculate a flow rate WVout of water vapor in the exhaust-side air on a basis of an expression: WF2-(WF1-O2), in which WF2 denotes the second mass flow rate of the exhaust-side air, WF1 denotes the first mass flow rate of the intake-side air, and Ow denotes the mass flow rate of the oxygen consumption”, the Examiner notes that the expression is a material mass balance ([out]-[in-generated]). Jeon teaches performing mass balance equations of oxygen, nitrogen, hydrogen and water ([0011], [0056]). Therefore, because Jeon teaches performing mass balances on the elements, Jeon suggests performing a mass balance involving the exhaust air, inlet air, and water generated. In addition, Kajiwara suggests calculating an air consumption rate in order to calculate a water generated rate. Therefore, the combination of references renders obvious the claimed expression which is a mass balance involving exhaust air rate, inlet air rate, and air consumed rate/water generated rate.
Jeon further teaches estimating a relative humidity in the exhaust side air based on vapor flow in, air temperature, and liquid flow in (see Fig 4B, water balance calculation unit 34-2). Because Jeon teaches estimating the humidity of the exhaust-side air based on these parameters, including the temperature and water/vapor flows, Jeon renders obvious the claim limitation of estimating the humidity based on these parameters and ratio of water vapor to amount of saturated water vapor.
Regarding claims 3-4 and 11-12, modified Jeon discloses all of the claim limitations as set forth above. Jeon further teaches using the air temperature at the inlet of the stack to ([0050]). Jeon further teaches performing liquid balance control by calculating the condensation rate of the cathode gas diffusion layer (inside the fuel cell) based on temperature and vapor concentration of the cathode gas diffusion layer ([0062]). Therefore, Jeon suggests acquiring a temperature of the fuel cell (i.e. the cathode gas diffusion layer that is inside the fuel cell), and using this parameter to determine a flow rate of water and water vapor in the intake-side air on the basis of this parameter. Kajiwara further teaches a temperature sensor 76 for detecting a temperature of the fuel cell stack ([0031]).
Regarding claims 5-6 and 13-14, modified Jeon discloses all of the claim limitations as set forth above. Jeon further teaches detection of atmospheric relative humidity (intake-side humidity unit) ([0042]). Jeon teaches that in the calculations to determine the cathode relative humidity going into the fuel cell and leaving the fuel cell, a dry air flow in measurement is used along with a vapor flow in (see Figs 4A-5A). That is, Jeon measures the atmospheric relative humidity, and uses that parameter to determine a dry (no water) air flow and a vapor (water) flow in to the fuel cell stack. Therefore, because Jeon measures the relative humidity as well as the flow rate, Jeon subtracts a flow rate of water vapor in the intake-side air (determined from the relative humidity) from a first flow rate in order to determine the dry air flow and vapor flow in to the fuel cell. With regards to using a mass flow rate, as set forth above, in order to perform the mass balance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor or 
Regarding claims 7-8 and 15-16, modified Jeon discloses all of the claim limitations as set forth above. Jeon teaches having an input signal of flow rate of air supplied to a cathode of a stack [first flow rate of intake-side air], and air pressure at the inlet/outlet of the humidifier and the inlet/outlet of the stack ([0043]). With regards to using a mass flow rate, as set forth above, in order to perform the mass balance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor or determination unit in order to provide the necessary mass information to perform the mass balance. Therefore, Jeon suggests a first mass flow rate sensor provided on the intake side of the fuel cell.
Kajiwara teaches an air flow sensor 77 for detecting a flow rate of air flowing from a cathode outlet ([0031]), and thereby teaches a second flow rate sensor provided on the exhaust side of the fuel cell. Further, because Jeon teaches performing mass balances, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mass flow rate sensor in order to provide the necessary mass information to perform the mass balance; and thereby have a second mass flow rate sensor provided on the exhaust side of the fuel cell.

Regarding claim 17, Jeon discloses a fuel cell system and method for providing a relative humidity and condensed water estimator for controlling condensed water drain (abstract). The flow rate of air supplied to a cathode of a stack [first flow rate of intake-side air], air temperature at the inlet/outlet of the humidifier and the inlet/outlet of the stack [temperature sensor configured to acquire a temperature value of exhaust-side air], air pressure at the inlet/outlet of the humidifier and the inlet/outlet of the stack, cooling water temperature at the inlet/output of the stack, flow rate of hydrogen supplied to the anode of the stack, hydrogen temperature at the hydrogen supply line and the inlet/outlet of the stack, hydrogen pressure at the inlet/outlet of the stack, and an actuator signal including hydrogen blower speed and on/off state of hydrogen purge/drain valve ([0043]). That is, Jeon teaches measuring the flow rate of air at an intake side of a fuel cell, and a temperature sensor configured to acquire a temperature value of the exhaust-side air.
The estimator includes a cathode gas channel control unit which calculates the outflow of a cathode gas channel of the stack through PI control for estimating a target pressure (P3), and then calculates the air and water balance ([0013]). A cathode gas diffusion layer (CGDL) control unit (of the estimator) calculates the movement of air and water by diffusion and capillary phenomena of a gas diffusion layer by calculating the concentration of air and water ([0013]). A cathode catalyst layer (CCL) control unit calculates generated water, voltage (parameter: current, temperature, oxygen partial pressure, and hydrogen partial pressure), and residual water through an electrochemical reaction ([0013], [0056]). That is, Jeon relates 
The relative humidity and condensed water estimator may output signals including cathode relative humidity (RH) at the inlet/outlet of the stack and the inlet/outlet of the humidifier, anode relative humidity (RH) at the inlet/outlet of the stack, instantaneous and cumulative condensed water ratio of cathode/anode/humidifier (based on CWT, AWT, and SWT), membrane water content, oxygen/hydrogen partial pressure of cathode and anode catalyst layers, stack voltage, relative humidity of the cathode/anode catalyst layer, oxygen/hydrogen supercharging ratio, residual water of the stack (for each layer), and residual water of the humidifier (for each tube/shell) ([0044]). That is, Jeon estimates values including cathode relative humidity (exhaust-side air humidity), based on the input values of air intake flow rate, parameters of the cathode exhaust, and the calculated generated water.
While Jeon does not explicitly state that the input of a flow rate is a mass flow rate, consider the following. Jeon teaches performing a “mass balance” of oxygen, nitrogen, nitrogen, hydrogen, and water ([0011]). Therefore, in order to perform the mass balance, the mass of a flow is an important piece of information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to either use a mass flow rate sensor in order to provide the necessary mass information to perform the mass balance.

Kajiwara teaches a fuel cell system comprising a controller for estimating an amount of water remaining in the fuel cell stack (abstract). The controller 60 receives input from sensors such as a current sensor 75 for detecting an output current (FC current) of the fuel cell stack 40, a temperature sensor 76 for detecting a temperature (FC temperature) of the fuel cell stack 40, an air flow sensor 77 for detecting a flow rate of air flowing from a cathode outlet of the fuel cell stack 40, an air pressure sensor 78 for detecting a pressure of air flowing from the cathode outlet of the fuel cell stack 40 ([0031]). The controller further calculates an air consumption rate ([0058]), which is used in the humidity determination ([0059]) for a water balance calculation ([0011]). That is, Kajiwara teaches calculating/acquiring an air consumption rate to determine a water generated rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the calculation and device used for the calculation of an air consumption rate as taught by Kajiwara with the system of Jeon for use in the mass balances involving oxygen and water. Therefore, because Jeon performing a mass balance of oxygen and water, Jeon uses a differences between a flow rate of intake gas and a flow rate of exhaust gas, and Kajiwara suggests determining a mass flow rate of air consumption. 
While Kajiwara suggests determining a mass flow rate of air consumption (and not explicitly a mass flow rate of oxygen consumption), it is noted that oxygen is part of air and ([0011]). Therefore, the combination suggests determining an oxygen consumption rate (because nitrogen in the air is not used to generate water). Therefore, the combination meets the limitation of an exhaust-side estimating unit configured to estimate humidity in the exhaust-side air on a basis of a difference between a flow rate of intake gas in the fuel cell system and a flow rate of exhaust gas from the fuel cell system, and the mass flow rate of the oxygen consumption. 
While Jeon discloses estimators and controllers that send signals ([0042], [0044]), Jeon does not explicitly disclose the estimators or controllers involving circuitry. However, because the estimators and controllers send signals, it is considered that these devices require circuitry in order to perform the function of sending and receiving signals.
However, even if it is not interpreted that the estimators and controllers of Jeon read on the limitation of circuitry, considered the following. Kajiwara teaches a controller 60 involving a CPU, memory unit, and input and output interfaces ([0030]). Therefore, it is considered that Kajiwara discloses circuitry, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CPU, memory unit, and input/output interfaces of Kajiwara as the controllers in Jeon for the purpose of providing the necessary electrical circuits to perform their functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725